Citation Nr: 1729265	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-50 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This matter was most recently before the Board in December 2015, the Board denied service connection for an acquired psychiatric disorder and remanded for additional development regarding TDIU.  


FINDINGS OF FACT

1.  The Veteran does not meet the schedular criteria for a TDIU.

2.  The matter was referred to the Director of Compensation and Pension Service, who opined in a March 2016 statement that the evidence did not establish that the Veteran would be unemployable due to his service-connected disability.

3.  The Veteran's service-connected disability is not shown by the competent evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant a TDIU on an extraschedular basis.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Here, required notice was provided by letter in November 2006.  The Veteran has not identified any defect in this notice or claimed any prejudice with respect to this notice.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment notes and private treatment records, have been associated with the claims file.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  The Veteran was also afforded VA examinations in May 2008 and September 2010.  The Board finds that these examinations provide a thorough and accurate description of the Veteran's disability and that they are based on a review of the Veteran's claims file. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 31.59(c)(4)

Legal Criteria, Factual Background, and Analysis

A TDIU may be assigned when the schedular rating is less than total and a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

However, even if a veteran fails to meet the applicable percentage standards in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  In such cases, rating boards should refer to the Director, Compensation Service, for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Director of Compensation Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim.

The Veteran filed an informal claim for TDIU in May 2008.  He is service-connected for Osgood-Schlatter's disease of the left knee, rated 30 percent.  As this is his only service-connected disability, it is not shown that at any point during the appeal period he has had a single disability rated at 60 percent or more nor has he had two more disabilities where at least one disability was rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

As the Veteran does not meet the schedular criteria for TDIU, the Board must consider whether he nevertheless demonstrated that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds a TDIU rating on an extraschedular basis is not warranted.

In particular, the record shows that in May 2008, the Veteran was afforded a VA examination of the left knee.  After a physical examination of the Veteran, it was the examiner's opinion that the Veteran's service-connected Osgood-Schlatter's disease of the left knee would not limit his ability to work in his area of employment as a police officer.  The examiner then reiterated that the Veteran was not unemployable due to his service-connected left knee disability.

On September 2010 VA examination, the Veteran reported that his left knee was getting progressively worse.  He complained of pain that limited his ability to use stairs, stand for a long time, and bend his knee.  It was also noted that the Veteran worse a knee brace most of the time.  During the examination, the Veteran reported that he had been unemployed for 2 to 5 years.  The reason given for his unemployment was that he was "unable to comply with physical tasks of police job due to left knee and ankle conditions."  After a physical examination of the Veteran, the examiner opined that the Veteran's left knee disability resulted in decreased mobility, problems with lifting and carrying, decreased strength, and pain in the lower extremities.  These resulted in mild to severe effects on his usual daily activities.

Based on the foregoing, it is not shown that the Veteran's service-connected Osgood-Schlatter's disease of the left knee renders him incapable of securing or following gainful employment.  Notably, although the September 2010 VA examiner acknowledges that the Veteran's service-connected disability has mild to severe effects on his usual daily activities, it is not shown that his service-connected disability limits him from all types of work.  In this regard, it is noted that during that examination, the Veteran reported that he left his police job due to his left knee and ankle conditions; he is not service-connected for any ankle conditions. 

In the Veteran's May 2008 informal claim for TDIU, he asserted he was entitled to TDIU because SSA had granted him a disability award based on his service-connected disabilities.  Although disability determinations made by SSA may be pertinent to claims for VA benefits, they are not controlling for VA determinations.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Despite some similarities between the two disability regimes, there are "significant differences in the definition of disability under the Social Security and VA systems."  Id.  Here, a review of SSA's July 2006 award letter shows the Veteran was found to have the "following severe impairments: chronic low back pain, left knee osteoarthritis, post trauma left ankle with osteoarthritis and recurrent major depression."  It was also found that these "impairments cause[d] significant limitation in the [Veteran's] ability to perform basic activities."  Thus, it is clear that SSA's decision to find the Veteran disabled was based on other disabilities in addition to his service-connected left knee disability.  

The Veteran has submitted two private medical opinions in support of his claim.  In a March 2008 letter, the Veteran's private psychiatrist, Dr. J.A.G., noted that the Veteran complained frequently of pain in his knees and left ankle, tension, easy irritability, desperateness, insomnia, anger, isolation, no energy, difficulty while walking or lifting weight, frequent back pain due to herniated discs, poor memory, sadness, anxiety, and problems with hemorrhoids.  Dr. J.A.G. then stated that the Veteran had developed an emotional condition due to his "severe and multiple physical conditions," and that he was "unable to engage in any gainful work at this moment" and should continue his ambulatory psychiatric treatment for an indefinite time.  This opinion, that the Veteran is unable to engage in any gainful work, is based on the Veteran's psychiatric disability as well as his "multiple" physical disabilities.  Thus, it does not provide support for a finding that the Veteran warrants a TDIU rating for his service-connected left knee disability alone.

Similarly, in a July 2009 treatment record, the Veteran's private orthopedist, Dr. T.P.O., noted that the Veteran had "a long history of difficulties with his musculoskeletal system," and specifically his low back, left knee, and left ankle.  Dr. T.P.O. stated, "The [Veteran] has significant musculoskeletal, as well as, according to his psychiatrist significant problems.  He has significant disability and is unable to perform gainful employment."  This opinion, like the March 2008 opinion from Dr. J.A.G. and the July 2006 SSA determination, is predicated on the Veteran's various musculoskeletal disabilities and psychiatric disability, and not his service-connected disability alone.

In March 2016, the Veteran's claim was referred to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  After a review of the record, which included the July 2006 SSA determination and the reports from the May 2008 and September 2010 VA examinations, the Director found that entitlement to TDIU on an extraschedular basis was not warranted.  The Director stated, "The medical evidence for his service connected condition does not show that the Veteran would be unemployable in all environments, including a sedentary one, due solely to his service-connected disabilities."  

Given the overall disability picture, and the Veteran's history of employment, the Board agrees with the March 2016 determination from the Director of Compensation Service.  As discussed above, the record does not indicate that the Veteran's service-connected disability, alone, is of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to TDIU is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


